



Exhibit 10.2
danaherlogoa19.jpg [danaherlogoa19.jpg]


DANAHER CORPORATION AND ITS AFFILIATED ENTITIES AGREEMENT
REGARDING COMPETITION AND PROTECTION OF PROPRIETARY INTERESTS
I understand that I am or will be employed by Danaher Corporation or one of its
affiliated entities (the “Company”). This Agreement Regarding Competition and
Protection of Proprietary Interests (“Agreement”) is between me, the undersigned
employee, and the Company, on behalf of and for the benefit of itself and all
entities owned in whole or in part by Danaher Corporation or its subsidiaries or
affiliates (the “Danaher Companies”). In consideration of (i) my employment or
continued employment; (ii) access to the Company’s key business relationships
and Confidential Information described herein; (iii) the ability to participate
in Company-sponsored programs or plans; and/or (iv) other good and valuable
consideration provided to me, I agree to the following restrictions, which I
acknowledge are reasonable and necessary to protect the Company’s interests.
1.    Protection of Confidential Information.
a.    Definition of “Confidential Information.” The term “Confidential
Information” means any information about the Company’s business or employees
that is not generally known to the public. Examples of Confidential Information
include, but are not limited to, information about: Danaher Business System,
customers, vendors, pricing and costs, business strategies and plans, financial
data, technology, talent reviews and organizational plans, research and
development and businesses methods or processes used or considered by the
Company. Confidential Information does not include any specific information that
has been voluntarily disclosed to the public by the Company or that has been
independently developed and disclosed by others, or that otherwise has entered
the public domain through lawful means. However, Confidential Information
disclosed by me or others without authorization by the Company shall not be
deemed “voluntarily disclosed to the public.”
b.    Nondisclosure and Prohibition against Misuse. During my employment, I will
not use or disclose any Confidential Information, without the Company’s prior
written permission, for any purpose other than performance of my duties for the
Company or as set forth in Section 4 below.
c.     Non-Disclosure and Return of Property Upon Termination. After my
employment ends, I will not use or disclose any Confidential Information for any
purpose. Immediately upon my employment termination, I will return to the
Company all Company property that I have in my possession, custody, or control,
including, without limitation, any Confidential Information. If I have
Confidential Information that has been saved or transferred to any device not
owned by the Company, I will immediately notify the Company, and make such
device available to the Company so that it may remove any Confidential
Information from the device.
2.    Protection of Company Interests.
a.
Definitions.

(1)
“Competing Products” means (i) products or services similar to or competitive
with the products or services sold by the Company for which I had any
responsibility during the 24 months preceding my employment termination
(“Pre-Termination Period”) and (ii) products or services similar to or
competitive with any prospective product or service the Company took steps to
develop and for which I had any responsibility during the Pre-Termination
Period.

(2)
“Solicit” means: (i) any comments, conduct or activity that would influence a
customer’s decision to continue doing business with the Company, regardless of
who initiates contact; and (ii) any comments, conduct or activity that would
influence an employee’s decision to resign his employment with the Company or
accept employment with me or my new employer, regardless of who initiates
contact.

(3)
“Restricted Customer” means a customer or prospective customer of the Company
(i) with whom I had contact or with whom I dealt on behalf of the Company during
the Pre-termination Period (defined above); (ii) whose dealings with the Company
I coordinated or supervised during the Pre-termination Period; (iii) about whom
I obtained Confidential Information during the Pre-Termination Period; or (iv)
who received products or services that resulted in compensation, commissions, or
earnings for me during the Pre-Termination Period.

(4)
“Restricted Territory” means any geographic territory (i) in which I performed
services for the Company during the Pre-Termination Period; (ii) over which I
had sales or management responsibilities for the Company during the
Pre-Termination Period; (iii) in which the Company employed or engaged personnel
that I directly or indirectly supervised or managed during the Pre-Termination
Period; or (iv) about which I had access to Confidential Information during the
Pre-Termination Period.






--------------------------------------------------------------------------------





b.    Non-Competition. During my employment I will not engage in any other
employment, occupation, consulting or other business activity that competes with
or conflicts with my obligations to the Company. Without limiting the foregoing,
for 12 months after my employment termination, I will not directly or
indirectly, on behalf of myself or in conjunction with any other person or
entity:
(1)
own any business (other than less than 3% ownership in a publicly traded
company) that sells Competing Products in the Restricted Territory; or

(2)
work in the Restricted Territory for any person or entity that sells Competing
Products in any role: (i) that involves responsibilities related to the sale of
Competing Products; or (ii) developing or implementing strategies to compete
with the Company with respect to Competing Products; or (iii) directly or
indirectly supervising or managing employees or other personnel who compete with
the Company with respect to Competing Products; or (iv) utilizing or disclosing
Confidential Information.

c.    Non-Solicitation of Customers. During my employment and for 12 months
after my employment termination, I will not directly or indirectly, on behalf of
myself or in conjunction with any other person or entity, solicit or accept
business from any Restricted Customer if the products or services that customer
intends to purchase are Competing Products.
d.    Non-Solicitation of Employees. During my employment and for 24 months
after my employment termination, I will not directly or indirectly, on behalf of
myself or in conjunction with any other person or entity, hire, solicit,
recruit, induce, or attempt to hire, solicit, recruit, or induce any employee or
independent contractor of the Company, who worked for the Company during the 6
months preceding my employment termination, to work for me or my new employer.
e.    Limitations on Working for Customers and Vendors. During my employment,
and for 12 months after termination of my employment, I will not work for any
customers or vendors of the Company in any role in which I would use or disclose
or threaten to use or disclose Confidential Information.
3.    Non-Disparagement. I agree that during my employment, and after my
employment with the Company ends, I will not make any false statement(s) about
the Company to other employees, customers, vendors or any other third party.
4.    Limitations on Confidentiality and Non-Disparagement. The confidentiality
and non-disparagement provisions in this Agreement do not prohibit me from
providing truthful information in good faith to any federal or state
governmental agency, entity or official investigating an alleged violation of
federal or state law or regulation or when I make other disclosures that are
protected under applicable law, including, without limitation, the National
Labor Relations Act, the Defend Trade Secrets Act, and any rule or regulation
promulgated by the Securities and Exchange Commission (SEC), the National Labor
Relations Board (NLRB), the Equal Employment Opportunity Commission (EEOC), or
any other federal, state, or local government agency.
5.    Other Legal Obligations. Nothing in this Agreement relieves me of any
duties or obligations that I have to the Company under statutory or common law,
which include but are not limited to: fiduciary duties, the duty of loyalty, the
duty not to tortiously interfere with business relationships, the duty not to
engage in unfair competition, and the duty not to misappropriate trade secrets.
6.    Subsequent Employment Protocol. During my employment and for 24 months
after termination of my employment, prior to accepting employment with any
person or entity, I will provide my prospective employer with a copy of this
Agreement, and I consent to the Company’s right, at any time, to notify such
employer of this Agreement, as well as the details of any alleged violations
thereof. Additionally, within three calendar days after accepting any employment
with another employer, I will notify the Company of such subsequent employer’s
name, address and telephone number, and the title and description of the job
duties for which I have accepted employment.
7.    Certifications. By executing this Agreement, I certify that I: (a) have
not and will not use or disclose to the Company any confidential information
and/or trade secrets belonging to others, including my prior employers; (b) will
not use any prior inventions made by me and which the Company is not legally
entitled to learn of or use; and (c) am not subject to any prior agreements that
would prevent me from fully performing my duties for the Company.
8.    Protection of Proprietary Rights.
a.I agree that all Work Product (defined below) and Intellectual Property Rights
(defined below) shall be the sole and exclusive property of the Company. “Work
Product” means all writings, inventions, discoveries, ideas and other work
product of any nature whatsoever that I create on my own or in collaboration
with others during my employment with the Company and that relates to the
business, contemplated business, research or development of the Company.
“Intellectual Property Rights” means all rights in and to copyrights, trade
secrets, trademarks (and related goodwill), patents and other intellectual
property rights arising out of the Work Product, in any jurisdiction throughout
the world, and all related rights of priority under international conventions.
b.I acknowledge that, by reason of being employed by the Company, all of the
Work Product is, to the extent permitted by law, “work made for hire” and is the
property of the Company. To the extent that any Work Product is not “work





--------------------------------------------------------------------------------





made for hire,” I hereby irrevocably assign to the Company, for no additional
consideration, my entire right, title and interest in and to all Work Product
and Intellectual Property Rights therein.
c.During and after my employment, I agree to reasonably cooperate with the
Company to (i) apply for, obtain, perfect and transfer to the Company the Work
Product and any Intellectual Property Rights in the Work Product in any
jurisdiction in the world; and (ii) maintain, protect and enforce the same. I
hereby irrevocably grant the Company power of attorney to execute and deliver
any such documents on my behalf and in my name and to do all other lawfully
permitted acts to transfer the Work Product to the Company and further the
transfer, issuance, prosecution and maintenance of all Intellectual Property
Rights therein, to the full extent permitted by law, in the event that I don’t
promptly cooperate with the Company’s request. The power of attorney is coupled
with an interest and shall not be affected by my subsequent incapacity.
d.I represent and warrant that I am not a party to any agreements which would
limit my ability to assign Work Product or Intellectual Property Rights as
required by this Section 8.
e.I have identified in the space below (and have attached additional paper as
needed) all Work Product and Intellectual Property in which I have any right,
title or interest, and which were developed by me prior to my employment with
the Company and which relate to the actual or anticipated business or research
or development of the Company as provided for in this Section 8.
9.    Injunctive Relief and Attorney’s Fees. I agree that in the event I breach
this Agreement, the Company will be irreparably harmed and entitled to an
injunction restraining any further breach, in addition to any other rights to
which it is entitled. Further, I will be responsible for all reasonable
attorneys’ fees, costs and expenses incurred by the Company if it successfully
enforces any portion of this Agreement against me. Additionally, any time
periods for restrictions set forth in Section 2 above will be extended by an
amount of time equal to the duration of any time period during which I am in
violation of this Agreement.
10.    Modification & Severability. If any portion of this Agreement shall be
held unenforceable, the parties agree that a court of competent jurisdiction may
modify the agreement (by adding or removing language) or sever unenforceable
provisions in order to render this Agreement enforceable to the fullest extent
permitted by law.
11.    At-Will Employment Status. I acknowledge and agree that that nothing in
this Agreement alters my status as an employee at will.
12.    Assignment. This Agreement is personal to me and I may not assign it. The
Company may assign it to any assign, or a successor to all or substantially all
of the business or assets of the Company, and no further consent from me is
necessary. If I previously executed any written agreements with Danaher
Corporation of its affiliates that contain provisions similar to the provisions
contained in this Agreement, I hereby consent to the assignment of those
agreements to the Company.
13.    Change of Position. If the Company changes my position or title with the
Company, or my employment changes from one Danaher Company to another, this
Agreement and my obligations hereunder will remain in force.
14.    Protections for Affiliates and Subsidiaries. This Agreement is intended
to benefit all Danaher subsidiaries and affiliates for which I perform services,
for which I have customer contact or about which I receive Confidential
Information. Therefore, any Danaher Company that may be adversely affected by a
breach, and any successor or assignee of such Danaher Company may enforce this
Agreement regardless of which entity actually employs me at the time.
15.    Cooperation. Both during and after my employment with the Company, I will
cooperate with the Company and any other Danaher Company in connection with any
investigation or litigation in which the Company believes that I am an
individual with knowledge concerning the subject matter of the investigation or
litigation. In particular, but without limitation, I will make myself available
for meetings, interviews, depositions, and court appearances, as requested by
the Company, and to otherwise assist the Company or any other Danaher Company in
connection with any such investigation or litigation. I acknowledge that I have
been notified in accordance with the Defend Trade Secrets Act of 2016 that I
will not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that: (a) is made (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney; and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (b) is made in a complaint or
other document that is filed under seal in a lawsuit or other proceeding. I
further acknowledge that I have been notified that if I file a lawsuit for
retaliation against the Company for reporting a suspected violation of law, I
may disclose the Company’s trade secrets with my attorney and use the trade
secret information related to that suspected violation of law in the court
proceeding if I: (a) file any document containing the trade secret under seal;
and (b) do not disclose the trade secret, except pursuant to court order.
16.    Other Agreements. If I executed other written agreements relating to this
subject matter with the Company, any other Danaher Company, or Danaher
Corporation or any of its affiliates, and/or if I later enter into other written
agreements that contain provisions similar to the provisions contained in this
Agreement, all such provisions shall be interpreted to provide the Company with
cumulative rights and remedies and the benefits and protections provided to the
Company under each such agreement shall be given full force and effect.





--------------------------------------------------------------------------------





17.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without applying its conflict
of laws principles. The exclusive venue for any litigation based upon any fact,
matter or claim arising out of or relating to this Agreement, including any
contractual, statutory, tort, or common law claims, shall be the state or
federal courts located in Delaware and I hereby consent to any such court’s
exercise of personal jurisdiction over me for such purpose.


Agreed to by:
 
 
 
 
 
 
 
 
/s/ Matthew McGrew
 
/s/ Angela S. Lalor
Associate Signature
 
Danaher Corporation
 
 
 
 
 
Matthew McGrew
 
Angela S. Lalor, Senior Vice President-Human Resources
Associate's Printed Name
 
Print Name and Title
 
 
 
 
 
Date:
November 7, 2018
 
Date:
November 7, 2018
 
 
 
 
 






